DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the preliminary amendment filed on February 8, 2021.  As directed by the amendment: no claim(s) have been amended, claim(s) 1 have been cancelled, and claim(s) 2-3 have been added. Thus, claims 2-3 are currently pending in the application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the optical elements must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The term “optical elements” is not referenced in the specification. The specification only details a very specific optical element which is an optical fiber.
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 contains the limitation “optical projection elements configured to coupled light to the body organ…” and should be written as “optical projection elements configured to couple light to the body organ…”

Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant has disclosed in [0009] and [0028] that the light therapy device utilizes optical fibers; however, the claimed limitations details “a plurality of optical elements” which can include LOTS of different types of elements (lenses, mirrors, diffraction gratings, filters, prisms, diffusers, beam splitters etc.). i.e. this is a genus that encompasses a wide variety of elements. Meanwhile, applicant has possession of a single and very specific element (optical fiber) , but fails to disclose a “representative number of species,” which means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. Please refer to MPEP 2163.05(I)(B) for further details.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 contains the limitation “for projecting optical power emitted by a light source” in the preamble. It is unclear to the examiner what is meant by projecting optical power emitted by a light source. The examiner is unsure if the claims are detailing one power source that emits the power to the circular array of optical projection elements. As it is well known, that every light beam emitted from a light source has a defined optical power. Based on the instant specification, the examiner has interpreted this to mean there is one light source that projects through multiple optical fiber elements at a specified power metric. However, the applicant has failed to define this optical power clearly. 
Claim 2 contains the limitation “an optical projection element having a proximal end configured to couple light of the optical power emitted by the light source…” It is unclear how an element is able to couple light of an optical power. Furthermore, anything that is couples/emits/transmits/propagate light will inherently also include the “optical power” of the light.  Based on the instant specification, the examiner has interpreted this to mean there is one light source that projects through multiple optical fiber elements.
Claim 2 contains the limitation “and a circular array of optical projection elements configured to coupled light to the body organ…” However it is unclear what the “and” is referring to in this limitation. It is unclear if the optical projection element has a proximal end, distal end, and  a circular array of optical projection elements or the distal end comprising a plurality of optical elements arranged in an axial projection and a circular array or optical projection elements…”
Claim 2 contains the limitation “and a circular array of optical projection elements.” However, it is unclear if this is a different optical projection element other than what is previously mentioned or if the “optical projection element” first stated is a circular array and if so how that is possible. It does not seem possible to define one element as a circular array of the same elements.  Based on the specification and drawings, the examiner has understood this to mean a secondary set of optical projection elements that are arranges in a circular array; however, that is not clear in the claims.
Claim 2 contains the limitation “and an adapter assembly configured to slidably receive the illumination assembly therein…” However, based on the indentation and format of the claim the adapter assembly is part of the illumination assembly. Therefore, it is unclear how the adapter assembly can be configured to receive itself.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rabin (US 2010/0106077 A1) in view of Chen (US 8,747,446 B2).
Regarding claim 2, Rabin discloses an article of manufacture for a light therapy device for projecting optical power emitted by a light source to a body organ (e.g. Fig 1A/B and Fig 9A/B), comprising: an illumination assembly (e.g. Fig 9A/B) comprising: an optical projection element having a proximal end configured to couple light of the optical power emitted by the light source (e.g. Fig 9A/B:37 [0063]-[0065] while the prior art says Figs 8A and 8B it is clearly a typo and should be 9A and 9B), and having a distal end comprising a plurality of optical elements arranged in an axial projection and an array of optical projection elements configured to couple light to the body organ (e.g. Fig 9A/B:42a/b/c [0063]-[0065] while the prior art says Figs 8A and 8B it is clearly a typo and should be 9A and 9B).
Rabin is silent regarding the array of optical projection elements being circular and an adapter assembly configured to slidably receive the illumination assembly therein, the adapter assembly comprising an electrical circuit connection portion and one or more locking post portions, and the one or more locking post portions configured to operably connect to an opening in a dome structure so as to operably move the plurality of optical elements therethrough.
However, Chen discloses a hair restoration caring device including an adapter assembly (e.g. Fig 6-8:200a col 3 lines 46-67 and col 4 lines 1-7; col 7 lines 25-60) configured to slidably receive the illumination assembly therein (e.g. Fig 6-8:300a col 3 lines 46-67 and col 4 lines 1-7; col 7 lines 25-60), the adapter assembly comprising an electrical circuit connection portion (e.g. Fig 6:130) and one or more locking post portions (e.g. Fig 6:230), and the one or more locking post portions configured to operably connect to an opening in a dome structure so as to operably move the plurality of optical elements therethrough (e.g. Fig 6; col 7 lines 25-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Rabin to incorporate the teachings of Chen to incorporate an adapter assembly configured to slidably receive the illumination assembly therein, the adapter assembly comprising an electrical circuit connection portion and one or more locking post portions, and the one or more locking post portions configured to operably connect to an opening in a dome structure so as to operably move the plurality of optical elements therethrough for the purpose of being able to have a movable treatment from the rear portion of the user’s head to the top portion (e.g. Chen col 3 lines 55-59).
While the combination of Rabin in view of Chen is silent regarding the array, the prior art Rabin does disclose in a different embodiment that they can be arranged in a circular array embodiment as disclosed in Fig 2A. Therefore it would have been obvious to one of ordinary skill in the art to utilize the appropriate shape of array of light elements in order to achieve the desired treatment. Furthermore, this appears to be nothing more than a mere design choice and one of ordinary skill in the art would see that the change in shape of the array of light doesn’t change the desired outcome. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04
Regarding claim 3, modified Rabin discloses wherein the optical projection element has an axial optical element on vertical axis and six optical fibers arranged in a circular array sufficient to effectuate coupled light of the optical power emitted by the light source (e.g. Rabin: Fig 1A/B, Fig 2A/B and Fig 9A/B). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								July 13, 2022
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792